Title: George Ewing’s Report on Hides, 2 December 1777
From: Ewing, George
To: Washington, George


2 Dec. 1777. Accounts for 144,376 pounds of “raw hide exchanged for Leather in this Dept” that had been distributed to eighteen tanners

since 2 Sept. 1777 “to be exchanged at the rate of five pound raw hide for one pound Sole and eight pounds for one pound of upper leathers the greatest part of which ought by contract to have been ready by this time, and notwithstanding I have sent a waggon to most places have only recd Seventy five pounds upper Leather—but promise to have it ready very soon—What exchanges are made in other Departments I have not yet learned as I have had no returns but Imagine my assistant and superintendent of the Shoe factory hath effected considerable exchanges as he informs he hath of Stuffs and Shoes 2000 or upward a number of which shoes I expect he will deliver this day or tomorrow to the Clothr General. I have in this Dept. put a numerous quantity of hides to be tanned for the use of the States and believe if I can find tradesmen particularly Tanners I shall be able to dispose of all the hides to good advantage as soon as I am able to make out a general return such as I must lay before Congress Agreeable to the Resolve in that case I shall also lay it before your Excellency, and hope if I am supported shall be able to give general Satisfaction.”
